
	

116 HR 202 : Inspector General Access Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 202
		IN THE SENATE OF THE UNITED STATES
		January 16, 2019Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Inspector General Act of 1978 relative to the powers of the Department of Justice
			 Inspector General.
	
	
 1.Short titleThis Act may be cited as the Inspector General Access Act of 2019. 2.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking and paragraph (3);
 (B)by striking paragraph (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
 (D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and (2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.
			Passed the House of Representatives January 15, 2019.Karen L. Haas,Clerk.
